"Woods, J".,
delivered the opinion of the court.
There was no error in the action of the learned court below in'peremptorily instructing the jury to find for the appellee. Her evidence met, substantially, every requirement of law as declared in our adjudications from Fore v. Williams, 35 Miss., 533, to Dowd v. Railway Co., 68 Ib., 159.
It is true that the certificate of the commissioner of the general land-office, of date July 20, 1853, describes the lot as in range 5, simply, without the addition of the word east or west; but this eannot avail to reverse the judgment complained of. The appellant removed the necessity for proof by appellee that the lands were in range 5 east, by his admission, on offering his tax-deed from the auditor, that the lands involved in the controversy were identical with those in his proffered deed. But, quite independently of this, the courts will take judicial knowledge of the fact that there is but one lot 9, section 28, township 9, range 5 in the surveys of the United States government in what is known as the Columbus land district in this state, and that- said range is east, and that there is no such range west. This fact is matter of eommon, not to say universal, knowledge and concern touching an official, governmental act, of which the courts must take knowledge.

Affirmed.